PER CURIAM: *
Gloria Marsh appeals the district court’s grant of the defendants’ motion for summary judgment in her civil suit, which raised several claims that were grounded in state and federal law. Marsh has failed to show that the district court erred in concluding that there was no genuine issue of material fact and that the defendants were entitled to summary judgment as a matter of law. See Fed.R.Civ.P. 56(c); see also Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.1994) (en banc). Consequently, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.